Citation Nr: 1413192	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic headaches, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that a January 2008 rating decision denied service connection for chronic right shoulder strain.  The Veteran entered a notice of disagreement as to such denial in February 2008 and a statement of the case was issued in September 2008.  No timely substantive appeal was received.  However, in a March 2009 statement, the Veteran again expressed disagreement with the denial of service connection for his right shoulder disorder.  As such statement was received more than 1 year after the issuance of the January 2008 rating decision and more than 60 days after the issuance of the September 2008 statement of the case, it may not be construed as a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2013).  The Veteran is advised that, if he would like to file an application to reopen his claim for service connection for a right shoulder disorder, he should so inform the RO.  

the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Veteran's representative's March 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his hypertension and chronic headaches were caused by his active duty, and that he was diagnosed with both disorders within one year of separation.  In the alternative, he contends that his headaches are caused or aggravated by his hypertension.

As an initial matter, the Board finds that a remand is necessary in order to obtain potentially outstanding treatment records.  In this regard, the Veteran submitted private treatment records from the Fitz-Gerald & Perret Clinic, which includes the practitioners Dr. Fitz-Gerald, Dr. Lessmann, and Ms. Culpepper, C.R.N.P.  Such records reflect that, in May 2008, the Veteran reported that he discontinued taking his blood pressure medication, prescribed a week previously, because it gave him "black out spells" with feelings of fatigue and "passing out."  It was noted that the Veteran complained that his headache was worse when bending over.  His current medication list included hypertension medication and his blood pressure was 145/77.  

September 2009 records show a reported history of migraine headaches.  At such time, the Veteran's blood pressure was 146/95.  It was noted that the Veteran was not currently on medication and that he reported a history of migraine headaches diagnosed in 2008.  The assessment included uncontrolled hypertension and history of migraine headaches.  Additionally, in a September 2009 statement, Ms. Culpepper stated that it was her opinion that the Veteran had migraine headaches and hypertension, which caused the headaches.  She further stated that the migraines were diagnosed prior to August 10, 2008 (i.e., within the Veteran's first post-service year).

However, it does not appear that the Veteran's complete medical records from the Fitz-Gerald & Perret Clinic have been obtained.  Therefore, while on remand, the agency of original jurisdiction (AOJ) should request that the Veteran provide the necessary information and authorization to obtain all VA or non-VA records dated since separation from service, to specifically include those from the Fitz-Gerald & Perret Clinic.

Moreover, the Board has determined that additional VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed conditions.
In this regard, the Veteran was afforded a VA hypertension examination in June 2008.  The VA hypertension examiner noted that the claims file was not reviewed, and she determined that there was insufficient evidence to make a diagnosis of hypertension.  She stated that documentation to support a claim of sustained hypertension was not provided, and, during the examination, the Veteran had a single, mildly elevated blood pressure reading which did not meet the established criteria for hypertension.  However, since such time, additional private treatment records, referenced previously, showing a diagnosis of hypertension in 2008 and 2009, and medication prescribed for such disorder in 2008 has been received.  

The Veteran was also afforded a VA neurological disorders examination in June 2008.  The VA neurological disorders examiner also noted that the claims file was not reviewed.  The examiner diagnosed the Veteran with tension headaches, but did not provide an opinion as to etiology.  However, since such time, additional private treatment records, referenced previously, showing a diagnosis of migraine headaches has been received.  Additionally, in a September 2009 statement, Ms. Culpepper stated that it was her opinion that the Veteran had migraine headaches and hypertension, which caused the headaches.  She further stated that the migraines were diagnosed prior to August 10, 2008.

Therefore, in light of the receipt of additional evidence subsequent to the June 2008 VA examinations, the Board finds that the Veteran should be afforded new VA examinations so as to determine the current nature and etiology of his hypertension and headaches. 

Lastly, the Board notes that the Veteran initially claimed service connection for chronic headaches on a direct basis.  During the pendency of his appeal, his private physician noted that "hypertension could cause headaches."  Subsequently, in a September 2009 statement of the case, the AOJ adjudicated the service connection claim for chronic headaches as secondary to hypertension; however, the Veteran was not provided proper VCAA notice as to the information necessary to substantiate a claim for service connection on a secondary basis.  On remand, such VCAA notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for chronic headaches as secondary to hypertension.

2.  Send the Veteran a letter requesting that he provide the necessary information and authorization to obtain all VA or non-VA records dated since separation from service.  Specifically request that the Veteran provide, or provide appropriate authorization to allow VA to obtain, all outstanding medical records, including any records from the Fitz-Gerald & Perret Clinic.  All reasonable attempts should be made to obtain such records.  For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded appropriate VA examinations to determine the nature and etiology of his claimed hypertension and chronic headaches.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

Hypertension

(A) Confirm whether the Veteran has a current diagnosis of hypertension.

(B) Is it at least as likely as not (i.e., 50 percent or greater probability) that hypertension had its onset in, or is otherwise is related to, the Veteran's military service?  

(C) Did hypertension manifest within one year of service discharge (i.e., by August 2008)?  If so, what were the manifestations?

Chronic Headaches

(A) Confirm whether the Veteran has a current diagnosis of chronic headaches.  The examiner should specifically indicate whether the Veteran has migraine headaches.

(B) Is it at least as likely as not (i.e., 50 percent or greater probability) that headaches had its onset in, or is otherwise is related to, the Veteran's military service?

(C) Did migraine headaches manifest within one year of service discharge (i.e., by August 2008)?  If so, what were the manifestations?

(D) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that headaches are caused by or aggravated (permanently increased in severity beyond the natural progress) by his hypertension?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements as well as the post-service treatment records from the Fitz-Gerald & Perret Clinic, to specifically include Ms. Culpepper's September 2009 statement.  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the claims file.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



